Citation Nr: 1547590	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  11-27 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable rating for tinea unguium prior to March 3, 2012, and to a rating in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable rating for service-connected 1st metatarsophalangeal joint and tibiotalar articulation degenerative joint disease of the right foot (hereinafter, "right foot disorder").

3.  Entitlement to an effective date earlier than July 25, 2015, for the assignment of a 70 percent rating for service-connected hearing loss.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to December 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from ratings decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before a Decision Review Officer (DRO) in February 2012, and before the undersigned Veterans Law Judge (VLJ) in May 2014.  Transcripts from both hearings are of record.

In September 2014, the Board, in pertinent part, remanded the Veteran's tinea unguium for further development to include a new VA examination of this disability.  Such an examination was accomplished in August 2015, and all other development directed for this claim appears to have substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

For the reasons addressed in the REMAND portion of the decision below, the Veteran's right foot, hearing loss, and prostate cancer claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and credible evidence of record reflects there were period(s) prior to March 3, 2012, when the Veteran's service-connected tinea unguium covered at least 5 percent of the entire body or exposed areas affected.

2.  The competent and credible evidence does not reflect there were any distinctive period(s) where the Veteran's service-connected tinea unguium covered 20 to 40 percent of the entire body or exposed areas affected; nor did it require systemic therapy such as corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating of 10 percent for service-connected tinea unguium are met prior to March 3, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7813-7806 (2015).

2.  The criteria for a rating in excess of 10 percent for service-connected tinea unguium are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.118, Diagnostic Code 7813-7806 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The Board also notes, however, that the Veteran's appeal on the tinea unguium claim originates from a disagreement with the initial rating assigned following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Despite the foregoing, the Board does take note that the Veteran has been provided correspondence which explains the information and evidence used by VA to determine disability rating(s) and effective date(s).  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied regarding the tinea unguium claim.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of this claim, to include at the February 2012 and May 2014 hearings.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding records which document symptoms of his service-connected tinea unguium that are not demonstrated by the evidence already of record.  Moreover, he was accorded VA medical examinations which evaluated this disability in March 2010, May 2011, March 2012, February 2013, and August 2015.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  No inaccuracies or prejudice is demonstrated with respect to the findings on these examinations; they appear consistent with the other evidence of record; and the Veteran has not reported the disability has increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

With respect to the aforementioned hearings, the Board is cognizant that Bryant v. Shinseki, 23 Vet. App. 488 (2010), held that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the respective hearings, the DRO and VLJ accurately noted the nature of the Veteran's appellate claims and asked questions to clarify his contentions.  Moreover, the Veteran, through his testimony and other statements of record, has demonstrated actual knowledge of the elements necessary to substantiate his tinea unguium claim.  The Board also reiterates that he has been apprised of the information and evidence used by VA to determine disability rating(s) and effective date(s).  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  In fact, the Veteran testified he was satisfied with the conduct of the May 2014 hearing.  Transcript p. 29.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Legal Criteria and Analysis

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In fact, the Veteran is already in receipt of such a "staged" rating for his tinea unguium.

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Under 38 C.F.R. § 4.118, tinea unguium is among the disabilities listed at Diagnostic Code 7813.  These disabilities are evaluated as disfigurement of the head, face, or neck; scars; or dermatitis, depending upon the predominant disability. 

Initially, the Board notes that there is no indication of disfigurement of the head, face, or neck due to the service-connected tinea unguium.  Rather, the disability is noted as affecting both feet.  The March 2012, February 2013, and August 2015 VA examinations also note there is no such disfigurement.  Further, there is no indication of any residual scarring, to include on the VA examinations conducted in this case.

Diagnostic Code 7806 provides that a noncompensable rating is warranted if less than five percent of the entire body or less than five percent of exposed areas are affected, and; no more than topical therapy was required during the past twelve-month period.  A 10 percent rating is warranted if at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period.

The Board observes that the Veteran has reported recurrent skin problems of his feet due to the tinea unguium.  Further, the March 2012 and February 2013 VA examinations found that it covered at least five percent but less than 20 percent, of the entire body or exposed areas affected.  Granted, it does not appear either the March 2010 or May 2011 explicitly identified the percent of total body or exposed areas affected by this condition; and the more recent August 2015 VA examination indicated that it was less than five percent.  Nevertheless, the Veteran has provided credible lay evidence that his recurrent skin problems during the pendency of this case were consistent with at least the findings of the March 2012 and February 2013 VA examinations.  Moreover, the examinations themselves note that the severity of the skin problems could be intermittent.  The Board also reiterates that the law mandates resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.

In view of the foregoing, the Board finds the competent and credible evidence of record reflects there were period(s) prior to March 3, 2012, when the Veteran's service-connected tinea unguium covered at least 5 percent of the entire body or exposed areas affected.  Therefore, he is entitled to at least a 10 percent rating during this period.

The Board further finds that the competent and credible evidence does not reflect there were any distinctive period(s) where the Veteran's service-connected tinea unguium covered 20 to 40 percent of the entire body or exposed areas affected.  None of the aforementioned VA examinations, nor the other competent medical evidence of record, reflects the service-connected tinea unguium covered this percentage.  The Board also notes that while the record demonstrates the Veteran has had constant or near constant treatment of this service-connected disability with powders and tropical creams, it consistently reflects it does not require systemic therapy such as corticosteroids or other immunosuppressive drugs.  Consequently, there does not appear to be any basis to assign a schedular rating in excess of 10 percent for the service-connected tinea unguium to include as a "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.  Therefore, his claim for a schedular rating in excess of 10 percent must be denied.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's service-connected tinea unguium.  In pertinent part, the rating criteria focus upon the percent of body or exposed areas affected regardless of specific symptomatology.  Moreover, there is no other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  Rather, the VA examinations have consistently indicated little or no functional impact due to the service-connected disability to include the Veteran's occupation.  Therefore, the Board finds the rating criteria are adequate to evaluate the service-connected disability and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, the record does not reflect the Veteran is unemployable due solely to his service-connected tinea unguium.  Rather, the March 2010 VA examination found it had no significant occupational affects; while the March 2012, February 2013, and August 2015 VA examinations all found it had no impact on his ability to work.  Therefore, further consideration of entitlement to a TDIU is not warranted in this case.


ORDER

An initial rating of 10 percent for tinea unguium prior to March 3, 2012, is granted.

A rating in excess of 10 percent for service-connected tinea unguium is denied.


REMAND

The record reflects the Veteran filed a timely of Notice of Disagreement (NOD) to the initial noncompensable rating assigned for his right foot disorder by an August 2015 rating decision.  Similarly, he also filed a timely NOD to an October 2015 rating decision to the extent it denied a 70 percent rating for his hearing loss prior to July 25, 2015; and determined new and material evidence had not been received to reopen a claim of service connection for prostate cancer.  However, the record available for the Board's review does not reflect a Statement of the Case (SOC) has been promulgated to the Veteran on these issues.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  (Emphasis added).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide the Veteran with a Statement of the Case as to the issues of entitlement to an initial compensable rating for his service-connected right foot disorder; an effective date earlier than July 25, 2015, for the assignment of a 70 percent rating for his service-connected hearing loss; and whether new and material evidence has been received to reopen a claim of service connection for prostate cancer.  The Veteran should be advised of the time period in which to perfect an appeal as to these issues.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


